DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the Preliminary amendment filed on September 29, 2021.  As directed by the amendment: claims 21 and 22 have been cancelled.  Thus, claims 1-20 are presently pending in this application.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-11, 13-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hampton (US 4940062).
Regarding claim 1, Hampton discloses an intraluminal device (fig. 1), comprising: 
a flexible, elongated sheath  (outer tubular element 12 and helical coil 13 in fig. 1 form a sheath) having a proximal section and a distal section (see below), the distal section of the sheath terminating in a distal end of the sheath (distal tip 17 in fig. 1), wherein the distal section of the sheath has a distal bending segment (see below) and a proximal support segment situated proximally from the distal bending segment (see below), the distal bending segment being configured for greater flexibility than the proximal support segment (fig. 1 shows the distal bending segment having a wider coil pitch which would impart greater flexibility to the sheath than the proximal support segment which has a tighter coil pitch); 
an elongated core wire (core element 11 and reference element 18 in fig. 1 form a wire; the examiner notes that this interpretation appears consistent with Applicant’s wire in the embodiment of fig. 9 which shows two disjointed segments forming a wire, as disclosed in paragraphs 75 and 76 of the specification) extending between a proximal tip of the core wire (proximal end 36 in fig. 1) and a distal tip of the core wire (see below), the core wire being situated at least partially within the sheath (fig. 1), wherein the core wire comprises a distal end portion doubled back in a loop within the sheath such that at least a portion of the core wire is situated proximally from the loop of the core wire (fig. 1 shows stages 24 and 25 forming a “loop”; the examiner notes that this interpretation is consistent with applicant’s interpretation of the term “loop” as fig. 9 shows an embodiment of two disjointed coil segments 936 and 938 which are defined as loop portions of the core wire in paragraphs 75 and 76 of the specification); and 

    PNG
    media_image1.png
    213
    901
    media_image1.png
    Greyscale

a movement restrictor situated at least partially within the sheath (see below from fig. 1), the movement restrictor being configured to limit axial movement of the distal tip of the core wire in at least one axial direction and to permit the loop of the core wire to buckle, resulting in a bend in the distal section of the sheath, when an axial force is exerted on the core wire (4:24-31).

    PNG
    media_image2.png
    220
    383
    media_image2.png
    Greyscale

	Regarding claim 4, Hampton discloses the movement restrictor is a narrowing of an inner channel of the sheath (see below from fig. 1).

    PNG
    media_image3.png
    186
    330
    media_image3.png
    Greyscale

	Regarding claim 5, Hampton discloses the movement restrictor comprises: an insert situated within an inner channel of the sheath (fig. 1 shows the restrictor designated above inserted within the inner channel of coil 13), the insert comprising at least one of an obstruction or a ring connected to a wall of the inner channel of the sheath (fig. 1 shows the restrictor designated above as protruding into the channel of the sheath so that it would obstruct the channel).
	Regarding claim 6, Hampton discloses at least a portion of the sheath comprises: a coil including one or more wires wound to form a plurality of windings (core 13 in fig. 1), at least some of the windings of the coil forming the distal section of the sheath (fig. 1).
	Regarding claim 7, Hampton discloses at least some of the windings forming the distal section of the sheath are configured to have spaces therebetween (fig. 1).
	Regarding claim 8, Hampton discloses at least a portion of the proximal section of the sheath is formed of windings of the coil (see below from fig. 1), and wherein at least some of the windings forming the proximal section of the sheath substantially lack spaces therebetween (see below).

    PNG
    media_image4.png
    218
    364
    media_image4.png
    Greyscale

	Regarding claim 9, Hampton discloses the distal section of the sheath includes a coil (coil 13 in fig. 1), and wherein at least a portion of the proximal section of the sheath is formed of a construct other than a coil (outer tubular element 12 in fig. 1 is disclosed to be a hypotubing).
	Regarding claim 10, Hampton discloses a portion of the core wire in the distal section of the sheath is configured such that repeated exertions of force on the core wire result in repeatably consistent directional flexing of the core wire (4:24-31 discloses that reference member 18, which is a portion of the core wire, is secured to the plug and bends toward the side of coil 13 so that the wire is capable of repeated consistent flexing).
	Regarding claim 11, Hampton discloses the distal end portion of the core wire has a non-circular cross-section (3:40-43 discloses that a portion 24 of the wire is flattened indicating that it must have a non-circular cross-section) that is configured to enable preferential bending of the core wire (3:40-43 discloses improved flexibility).
	Regarding claim 13, Hampton discloses the loop of the core wire is configured to form a gap between the loop of the core wire and an inner wall of the sheath (fig. 1 shows gaps between stages 24 and 25 and the inner wall of the sheath), the gap being sized such that a portion of the loop of the core wire is configured to distort within the gap when the core wire is subject to an applied force (the core wire is functionally capable of distorting within the gap upon some sort of applied force; 4:27-31 discloses the reference member 18 being toward the side of the coil 13).
	Regarding claim 14, Hampton discloses the distortion of the core wire within the gap includes a buckling of the core wire within the gap (the wire is functionally capable of buckling within the gap).
	Regarding claim 15, Hampton discloses the loop of the core wire is configured such that when the core wire is moved distally, at least a portion of the loop does not substantially move in a distal direction relative to the distal section of the sheath (3:27-31 discloses that a reference member 18 is bonded to the sheath at locations 20 and 22 indicating that portion 25 of the loop cannot move distally relative to the sheath).
	Regarding claim 17, Hampton discloses a widening of the core wire situated proximally of the distal end portion (see below), wherein the widening of the core wire is configured to engage the movement restrictor (see below; fig. 1).

    PNG
    media_image5.png
    234
    590
    media_image5.png
    Greyscale

	Regarding claim 18, Hampton discloses the sheath and the core wire are biased in a straightened configuration (4:19-23) and are configured such that an axial pulling force on the core wire causes bending of the distal bending segment of the sheath (4:24-31).
	Regarding claim 19, Hampton discloses the sheath is configured to traverse vasculature within a human brain (the sheath is functionally capable of traversing a portion of the vasculature in the human brain).
Regarding claim 20, Hampton discloses the movement restrictor is a step formed within an inner channel of the sheath (fig. 1, see below), and wherein an edge of the distal end portion of the core wire is positioned against the step (see below). 

    PNG
    media_image6.png
    304
    445
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampton, as applied to claim 1 above, and further in view of Ostrovsky (US 20090192495).
Regarding claim 2, Hampton discloses the movement restrictor comprises: a bond between the core wire and an inner wall of the sheath (3:27-31).  However, Hampton does not teach or disclose the bond situated distally from the distal tip of the core wire.
	Ostrovsky teaches an intraluminal device (fig. 1a) having a wire (pull wire 304 in fig. 3C) and a movement restrictor comprising a bond (epoxy 370 in fig. 3C).  Ostrovsky further teaches that the bond is situated distally from the distal tip of the wire (fig. 3C shows the bond positioned entirely below the distal tip of the wire).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the wire of Hampton to be bent so that the bond is situated distally from the distal tip of the wire, as taught by Ostrovsky, for the purpose of creating a more secure connection to the sheath (paragraph 33).
	Regarding claim 3, in the modified device of Hampton, Hampton discloses the bond is formed by an adhesive (3:36-39 discloses soldering which is a type of adhesive).
Regarding claim 16, modified Hampton teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose a mechanical step extending from the distal end portion of the core wire, wherein the distal end portion is configured to engage a first surface of the movement restrictor and the mechanical step is configured to engage a second surface of the movement restrictor that is angled relative to the first surface of the movement restrictor.
Ostrovsky teaches an intraluminal device (fig. 1a) having a wire (304 in fig. 3C) attached to a movement restrictor (epoxy 370 in fig. 3C).  Ostrovsky further teaches a mechanical step extending from the distal end portion of the core wire (bent distal end 360 in fig. 3C), wherein the distal end portion is configured to engage a first surface of the movement restrictor (see below) and the mechanical step is configured to engage a second surface of the movement restrictor that is angled relative to the first surface of the movement restrictor (see below).  

    PNG
    media_image7.png
    327
    729
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the core wire of modified Hampton to include the mechanical step (i.e. bent distal end) which engages the second surface of the movement restrictor (shown below).  This modified would ensure the wire is secured to the movement restrictor, as taught by Ostrovsky (paragraph 33).


    PNG
    media_image8.png
    247
    260
    media_image8.png
    Greyscale

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 12 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11154692. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 30 of U.S. Patent No. 11154692 in view of the teachings below (see table). 
Ref Claim
Patent Claim
Teaching
1
1
 
2
2
Ostrovsky teaches this limitation above.  It would have been obvious to have modified the patent claim for the same reason give above.
3
3
 
4
20
 
5
4
 
6
5
 
7
6
 
8
7
 
9
8
 
10
9
 
11
10
 
13
11
 
14
12
 
15
13
 
16
 
Ostrovsky teaches this limitation above. It would have been obvious to have modified the patent claim for the same reasons given above.
17
14
 
18
15
 
19
16
 
20
17
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783